ON APPLICATION FOR REHEARING
No. 725.
*96OPINION
PER CURIAM:
Applications for rehearing have been filed by both parties to this appeal. Appellee urges that the property division ordered by the trial court is authorized by §3105.20 R. C., which Section refers to: “Injunction and equity powers” and contains this sentence:
“In any matter concerning domestic relations, the Court shall not be deemed to be deprived of its full equity powers and jurisdiction.”
It is asserted that all of the authorities cited in our opinion were released prior to the above amendment to §3105.20 R. C.
We hold that the amendment does not affect the order dividing the property of the parties after it was found that they jointly owned the real estate, and the personal property in equal proportions. The specific authority to award alimony and the extent thereof is found in the statutes §§3105.17, 3105.18 R. C.
Partition is not contemplated and may not be accomplished in a divorce and alimony action such as we have on this appeal.
Rainsburg v. Rainsburg, 80 Oh Ap 303, is cited as being in conflict with our decision. We do not so read it. The syllabus of this case reads:
“Where a divorce is granted to a husband for his wife’s aggression, on his cross-petition in his wife’s action for divorce, the court has jurisdiction to award alimony to the husband, out of both real and personal property, with terms and conditions of payment, although the husband’s cross-petition does not pray for support money or alimony but does contain a prayer for general relief.”
The whole purport of this case is that the property which was awarded to the husband was alimony and that the Court had the right to make the award. The statute (11983 GC) under which the case was decided, as pointed out in the last brief of appellant, was repealed August 28, 1951, 124 Ohio Laws 178.
On the'application of appellant for rehearing we need but say that we expressly found that there was support in the record for a decree of divorce to the plaintiff and it was implicit in that finding that there was corroboration of the ground upon which the decree was granted. We also indicated fully the extent to which alimony by the entry, as we interpret it, was awarded under the decree. Both applications will be denied.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.